Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 13, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158795(76)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  HEMUBEN PATEL, Personal Representative                                                               Richard H. Bernstein
  of the ESTATE OF HARISHKUMAR PATEL,                                                                  Elizabeth T. Clement
              Plaintiff-Appellee,                                                                      Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 158795
  v                                                                 COA: 337851
                                                                    Berrien CC: 12-000336-NP
  REINALT-THOMAS CORPORATION,
  doing business as DISCOUNT TIRE
  COMPANY,
               Defendant,
  and
  GOODYEAR TIRE & RUBBER COMPANY,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file a reply in
  excess of the page limitation is GRANTED. The 18-page reply submitted on March 8,
  2019, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 13, 2019

                                                                               Clerk